Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2007 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: December 27, 2007 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2007 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: December 27, 2007 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer N-CSR Period ended October 31, 2007 041 Putnam Global Income Trust 005 Putnam Global Equity Fund 008 Putnam Convertible Income-Growth Trust 004 Putnam Income Fund 002 The Putnam Fund for Growth and Income 840 Putnam Utilities Growth & Income Fund 2II Putnam Capital Opportunities Fund 2OV Putnam Mid-Cap Value Fund 582 Putnam Municipal Opportunities Trust 183 Putnam Municipal Bond Fund 052 Putnam Managed Municipal Income Trust 2MI Putnam Tax Smart Equity Fund
